United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., claiming as Executrix of the Estate of A.K.,
Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Moorestown, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-212
Issued: June 28, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On November 8, 2011 appellant, through her attorney, filed a timely appeal from an
August 29, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) that found
that the employee was not entitled to a schedule award.1 The appeal was docketed as
No. 12-212.
The Board finds that this case is not in posture for decision and agrees with the argument
on appeal that OWCP has not established that Dr. Howard Zeidman, a Board-certified orthopedic
surgeon, was properly selected as the impartial medical specialist. The case was previously
before the Board. By decision dated January 29, 2009, the Board found the case not in posture
for decision because the January 24, 2007 report of Dr. Robert R. Bachman, a Board-certified
orthopedic surgeon, selected as an impartial physician, required clarification regarding the

1

The employee died on August 21, 2010 of nonemployment-related cancer.

employee’s entitlement to a schedule award.2 On September 30, 2009 OWCP referred the
employee to Dr. Zeidman for an impartial evaluation to resolve a conflict in medical opinion
regarding whether the employee had a permanent impairment due to an accepted injury.
The Board finds that OWCP has not adequately explained how the rotational system
selected Dr. Zeidman. A physician selected by OWCP to serve as an impartial medical specialist
should be one wholly free to make a completely independent evaluation and judgment. In order
to achieve this, OWCP has developed specific procedures for the selection of impartial medical
specialists designed to provide adequate safeguards against any possible appearance that the
selected physician’s opinion was biased or prejudiced. The procedures contemplate that
impartial medical specialists will be selected on a strict rotating basis in order to negate any
appearance that preferential treatment exists between a particular physician and OWCP.3
OWCP has an obligation to verify that it selected Dr. Zeidman in a fair and unbiased
manner. It maintains records for this very purpose.4 The current record contains a
September 29, 2009 MEO23 iFECS report which states that the employee’s referee appointment
was scheduled with Dr. Zeidman. The record also contains four screen shots. The screen shots,
however, are not fully legible.5 Several do not identify the physicians bypassed because the
physician’s name is obscured by a box indicating the reason the unknown physicians were
bypassed. These documents do not substantiate the proper referee selection of Dr. Zeidman.6
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial medical specialist. OWCP has not met its affirmative obligation to establish that it
properly followed its selection procedures.7

2

Docket No. 08-1672 (issued January 29, 2009). On January 17, 2000 the employee, a letter carrier, sustained a
work-related lumbar sprain and lumbar radiculopathy while lifting a tub of mail. This claim was adjudicated under
OWCP file number xxxxxx502. On June 6, 2003 the employee sustained a second lumbar sprain and lumbar
radiculopathy condition. The 2003 claim was adjudicated by OWCP under file number xxxxxx212. The employee
filed a schedule award claim on January 28, 2005. The claims were doubled and, on September 8, 2009, OWCP
accepted the additional condition of herniated disc at L4-5.
3

Raymond J. Brown, 52 ECAB 192 (2001).

4

M.A., Docket No. 07-1344 (issued February 19, 2008).

5

See B.S., Docket No. 10-2343 (issued September 28, 2011) (The Board remanded the case for selection of a new
impartial medical examiner as OWCP failed to establish that it properly followed its procedures for selection of the
impartial medical examiners because iFECS documents in the record were illegible).
6

See generally, P.D., Docket No. 10-31 (issued September 28, 2011) (The Board remanded the case for selection
of a new impartial medical examiner, although the record contained an MEO23 iFECS report stating that appellant’s
referee appointment was scheduled with the selected impartial medical examiner, it did not include any iFECS
screen shots substantiating the referee selection of the impartial medical examiner).
7

See V.P., Docket No. 11-605 (issued January 12, 2012).

2

The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, OWCP shall issue an appropriate
decision regarding the employee’s entitlement to a schedule award.
IT IS HEREBY ORDERED THAT the August 29, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: June 28, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

